UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) Form 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-53262 INTREorg Systems, Inc. (Name of registrant as specified in its charter) Texas 45-0526215 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2600 E. Southlake Blvd., Suite 120-366, Southlake, TX (Address of principal executive offices) (Zip Code) (817) 491-8611 (Registrant's telephone number, including area code) not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.10,320,016 shares of common stock are issued and outstanding as of May 10, 2011. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 8 Item 3. Quantative and Qualitative Disclosures About Market Risk. 9 Item 4. Controls and Procedures. 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 10 Item 1A. Risk Factors. 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 10 Item 3. Defaults Upon Senior Securities. 10 Item 4. (Removed and Reserved). 10 Item 5. Other Information. 10 Item 6. Exhibits. 10 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This report contains forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.These forward-looking statements include, among others, the following: • our ability to raise sufficient working capital necessary to continue to implement our business plan and satisfy our obligations, • our ability to continue as a going concern, • our ability to develop revenue producing operations, • our ability to establish our brand and effectively compete in our target market, and • risks associated with the external factors that impact our operations, including economic and leisure trends. Forward-looking statements are typically identified by use of terms such as “may”, “could”, “should”, “expect”, “plan”, “project”, “intend”, “anticipate”, “believe”, “estimate”, “predict”, “potential”, “pursue”, “target” or “continue”, the negative of such terms or other comparable terminology, although some forward-looking statements may be expressed differently.The forward-looking statements contained in this report are largely based on our expectations, which reflect estimates and assumptions made by our management.These estimates and assumptions reflect our best judgment based on currently known market conditions and other factors.Although we believe such estimates and assumptions to be reasonable, they are inherently uncertain and involve a number of risks and uncertainties that are beyond our control.In addition, management’s assumptions about future events may prove to be inaccurate.Management cautions all readers that the forward-looking statements contained in this report are not guarantees of future performance, and we cannot assure any reader that such statements will be realized or the forward-looking events and circumstances will occur.Actual results may differ materially from those anticipated or implied in the forward-looking statements.You should consider the areas of risk described in connection with any forward-looking statements that may be made herein.You should also consider carefully the statements under Item 1A. Risk Factors appearing in our Annual Report on Form 10-K for the year ended December 31, 2010 which address additional factors that could cause our actual results to differ from those set forth in the forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, including the risks described in Item 1A. - Risk Factors of our Annual Report on Form 10-K for the year ended December 31, 2010.Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events.These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, when used in this report the terms “INTREorg,” "we"", "our", the "Company" and similar terms refer to INTREorg Systems, Inc., a Texas corporation.In addition, when used herein and unless specifically set forth to the contrary, “First Quarter 2011” refers to the three months ended March 31, 2011, “First Quarter 2010” refers to the three months ended March 31, 2010, “2010” refers to the year ended December 31, 2010 and “2011” refers to the year ending December 31, 2011.The information which appears on our website at www.intreorg.com is not part of this report. 2 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements. INTREorg Systems, Inc. (A Development Stage Company) Balance Sheets March 31, December 31, (Unaudited) ASSETS: Current Assets: Cash $ $
